
	

114 HJ 6 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve to 4 in the House of Representatives and 2 in the Senate.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 6
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Fitzpatrick introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to limit the number of terms that a
			 Member of Congress may serve to 4 in the House of Representatives and 2 in
			 the Senate.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.No person who has served four terms as a Representative shall be eligible for election to the House
			 of Representatives. For purposes of this section, any period during which
			 a person serves as a Representative pursuant to an election to fill a
			 vacancy shall not be included as a term served by the person.
					2.No person who has served two terms as a Senator shall be eligible for election or appointment to
			 the Senate. For purposes of this section, any period during which a person
			 serves as a Senator pursuant to an election or appointment to fill a
			 vacancy shall be not be included as a term served by the person.
					3.No term beginning before the date of the ratification of this article shall be taken into account
			 in determining eligibility for election or appointment under this article.
					.
		
